DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the natural plastic”, “the synthetic plastic”, the natural rubber”, “the synthetic rubber”, “the metal”, and “the glasball filled Polybutylene Terephthalate (PBT) material”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the filter" and “the filter pad”.  There is insufficient antecedent basis for these limitations in the claim. Claim 9 depends from claim 8 and is also rejected. 
Claim 17 similarly recites the limitations "the filter" and “the filter pad”.  There is insufficient antecedent basis for these limitations in the claim. Claim 18 depends from claim 17 and is also rejected. 
Additionally, claims 9 and 18 both recite the limitations “the lower conductive grid” and “the upper conductive grid”, which lack antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 198 59 854 to Kolmeder et al. (hereinafter referred to as Kolmeder).
	In regard to claim 1, Kolmeder discloses a dust trap, as shown in figures 1 and 2, that can be considered to be a multifunctional dust trap capable of reducing an acoustic noise and dust filtering. The dust trap includes an inlet (13). The limitation “connected to a gas inlet of a gas meter” is regard to be intended usage as what inlet is intended to be connected to is not positively recited in the claim. The inside (14, 15) of the housing (10, 11) forms a chamber, connected to the inlet (13). The chamber can receive a flow of a gas and reduce an acoustic noise by a reflection at one or more inner surface of the chamber. The chamber includes the inclined top wall of the top housing section (11). This wall can be considered to form a first wall to deflect the flow of gas in a first direction, wherein the first wall directs the flow of gas into a cross sectional area of the chamber, which reduces a velocity of the deflected gas such that a centrifugal force guides a plurality of dust particles carried by the gas towards a base of the chamber. The inclined portion of the lower housing section (10) can be considered to form a second wall to deflect the flow of gas in a second direction, wherein the flow of the gas is deflected from the first direction to the second direction. An outlet (16) is attached to the chamber. The outlet is capable of enabling an exit of a clean flow of the gas from the multifunctional dust trap such that the clean flow of the gas is directed away from one or more flow inlets of a flow tube installed within the gas meter resulting in a smooth flow of the gas in the flow tube.
	In regard to claim 2, the chamber is shown to further include a plurality of ribs (20) extending vertically in an upward direction from the base and transverse to a direction of the flow of the gas. 
	In regard to claim 10, the inlet (13) can be considered to include an inlet cavity. This cavity is capable of fixedly attaching the dust trap with an inlet of a gas meter, as broadly recited in the claim. 

Allowable Subject Matter
Claims 4 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 – 16, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 4, the ribs (20) in Kolmeder are used for reinforcement. There is no teaching or suggestion for the ribs to include a sticky coating. 
	In regard to claim 5, there is no teaching or suggestion in Kolmeder for the chamber to further include a plurality of conductive plates arranged parallel to each other that can be electrically charged for attracting dust particles. Claim 6 depends from claim 5 and would be allowable for at least the same reason as claim 5. 
	In regard to claim 7, there is no teaching or suggestion in Kolmeder for the chamber to further include an acoustic mat attached to the base and/or the one or more inner surfaces of the chamber. 
	In regard to claim 11, as discussed above in regard to claim 1, Kolmeder discloses a similar dust trap. While Kolmeder includes all of the required structure in claim 1 and is considered to be capable of reducing an acoustic noise, Kolmeder does not specifically disclose reducing noise. There is no teaching in Kolmeder to include an acoustic mat, fixedly attached to the bas and/or one or more inner surface of the chamber. Claims 12 – 16 depend from claim 11 and would be allowable for at least the same reason as claim 11. 
	In regard to claim 19, Kolmeder inherently would be used for a method where gas is flown through the dust trap. Kolmeder includes a filter (12) in the chamber upstream of the ribs (20) on the base of the chamber. The filter is used to collect dust particles. Therefore, there is no teaching or suggestion for a step of collecting a plurality of dust particles within a plurality of ribs attached to a base of the chamber. Likewise, there is no teaching or suggestion for a filter pad attached to the outlet (16) of the dust trap. Claim 20 depends from claim 19 and would be allowable for at least the same reason as claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar dust traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773